DECISION
On June 1, 2016, the Defendant was sentenced to the Department of Corrections for a period of ten (10) years with five (5) suspended, for the offense of Count I: Theft, a felony, in violation of §45-6-103, MCA. The Defendant was ordered to pay restitution in the amount of $1501 to the Sacred Heart Catholic Church and $219.99 in Dawson County Justice Court case TK 2015-1683. Defendant was also assessed court fees and surcharges including Public Defender fee.
On August 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is *73presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
Done in open Court this 4th day of August, 2016.
DATED this 24th day of August, 2016.
The majority of the Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive. Judge Gilbert and Judge Seeley concur that the sentence be affirmed. Judge Newman dissents.
Therefore, it is the majority decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson and Hon. Kathy Seeley, Member.